Citation Nr: 1544940	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating(s) for bilateral pes planus with left heel spur, initially rated as 0 percent (noncompensable) prior to May 22, 2015, and as 50 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from February 1984 to February 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision as part of the Benefits Delivery at Discharge (BDD) program.  In April 2009, the RO, inter alia, awarded service connection bilateral pes planus with left foot heel spur and assigned an initial noncompensable rating, effective March 1, 2009.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

As the Veteran disagreed with the initial rating assigned following the award of service connection for this disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In April 2014, the Board, inter alia, denied the Veteran's claim for a higher rating. The Veteran subsequently appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision as to the denial of a higher rating, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In March 2015, the Board remanded the instant claim to the Appeals Management Center (AMC) for additional development and adjudication.
In a July 2015 rating decision, the AMC partially granted the Veteran's claim for a higher rating for bilateral pes planus with left foot heel spur, awarding a 50 percent rating, effective May 22, 2015.  However, as higher ratings are available before and after that date, and a veteran is presumed to seek the maximum, available benefit, the claim for higher rating(s) (recharacterized as on the title page) remains before the Board.  Id; AB v. Brown, 6 Vet. App. 35 (1993). 	 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through December 2014; such were considered in the May 2015 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the March 1, 2009 effective date of the award of service connection through May 21, 2015, the Veteran's bilateral pes planus with left heel spur resulted in flatfeet with a moderate degree of valgus, fore and midfoot malalignment bilaterally, intermittent tenderness over the plantar fascia and posterior tibial tendon and a plantar heel spur on the left foot but was not productive of accentuated use, an indication of swelling on use, and characteristic callosities

3.  Since May 22, 2015, the Veteran's bilateral pes planus with left heel spur has more nearly approximated pronounced bilateral pes planus with swelling on use, characteristic callouses, extreme tenderness of the plantar surfaces, pain on manipulation of the feet and pain on use of the feet but has not been productive of
marked pronation, inward bowing of the Achilles tendon and marked inward displacement, severe spasm of the Achilles tendon on manipulation or loss of use of either foot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating for bilateral pes planus with left foot heal spur, from March 1, 2009 through May 21, 2015, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5276 (2015). 

2.  The criteria for a rating in excess of 50 percent for bilateral pes planus with left heel spur, from May 22, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5276 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A November 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for bilateral pes planus.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

After the award of service connection for bilateral pes planus in the April 2009 rating decision, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a January 2012 statement of the case set forth the applicable criteria for higher ratings for acquired flatfoot under the diagnostic criteria.  The timing and form of such suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, Tricare treatment records and reports of VA examinations (requested by the Board in its April 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award, and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, inasmuch as the AOJ has assigned staged ratings for the disability, the Board will consider the propriety of the rating at each stage, aa well as whether any further staged rating is warranted.

Historically, the Veteran's initial, noncompensable rating for bilateral pes planus with left foot heel spur was assigned under the diagnostic codes for benign new growths of bones and acquired flatfoot.  However, in a July 2015 rating decision, the AOJ assigned the higher, 50 percent rating under the diagnostic code for acquired flatfoot.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Diagnostic Code 5015 broadly provides that benign bone growths are to be rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003. 

For bilateral acquired flatfoot, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.   38 C.F.R. § 4.71a, 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, 5284.

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, 5277-5283.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the applicability of 38 C.F.R. § 4.59 should be considered 

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The report of a January 2009 VA examination report reflects the Veteran's complaints of constant foot pain at the outer aspect of his feet and which traveled up his legs.  This pain was described as aching, burning and sharp, "8/10" in severity, was brought on by physical activity and was relieved with rest or the use of Motrin.  Other symptoms were reported to include stiffness and fatigue at rest as well as pain, weakness and fatigue with standing and walking.  He treated this condition with shoe inserts and reported that these inserts did help his symptoms.  Hospitalizations, surgery and bone infections were denied.  Physical examination revealed flatfeet with a moderate degree of valgus, fore and midfoot malalignment bilaterally and his feet were able to be manipulated bilaterally.  Palpation of the plantar surface of the feet was noted to be nontender, there was normal Achilles tendon alignment and he did have active motion of the first metatarsophalangeal joint (MTPJ) bilaterally.  Examination was negative for deformity, clawfeet, hammertoes, Morton's metatarsalgia, hallux valgus, hallux rigidus, painful motion, edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness or instability.  There was no limitation regarding standing or walking.  Foot X-rays revealed pes planus bilaterally and a plantar heel spur on the left foot.

An April 2010 Tricare treatment note reflects the Veteran's complaints of bilateral foot pain that had worsened over the past few years.  He reported that this daily pain was located at the plantar fascia and posterior tibial tendon, that it was aching in nature, that its sharpness increased with prolonged standing and weightbearing activity and that it was aggravated by all weight-bearing activity.  Physical examination revealed tenderness over the plantar fascia and posterior tibial tendon.
A May 22, 2015 VA foot Disability Benefits Questionnaire report reflects the Veteran's reports that his activities were limited and that he experienced bilateral foot pain into his shin when walking more than 25 yards.  Physical examination revealed pain on use of the feet, pain on manipulation of the feet, characteristic callouses, and extreme tenderness of the plantar surfaces that was not improved with the use of appliances, all bilaterally.  Decreased longitudinal arch height of one or both feet on weight-bearing and a weight-bearing line that fell over or medial to the great toe were noted.  Bilateral plantar fasciitis resulting in moderate tenderness on palpation from the heel to the midfoot as well as first metatarsophalangeal (MTP) degenerative joint disease resulting in moderate tenderness on palpation of the first MTP joint were also noted.  Bilateral foot pain was noted to contribute to functional loss to include pain on movement, pain on weight-bearing and interference with standing.  The examiner found that the foot condition required arch supports, custom orthotic inserts or shoe modifications, to include the use of rubber shoes, and that it chronically compromised weight bearing.  Examination was negative for indication of swelling on use, objective evidence of marked deformity of one or both feet, marked pronation, lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles tendon and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  A history of foot surgeries was denied.  Imaging studies of the foot documented degenerative or traumatic arthritis.

For the period from March 1, 2009 through May 21, 2015, the clinical evidence demonstrates intermittent tenderness over the plantar fascia and posterior tibial tendon, flatfeet with a moderate degree of valgus, fore and midfoot malalignment bilaterally and a left foot heel spur.  Such findings are consistent with a 10 percent rating for moderate symptoms of pes planus under Diagnostic Code 5276.  For this period, however, a higher rating for bilateral pes planus is not warranted under that diagnostic code as there is no objective evidence of or allegation of  marked deformity, accentuated pain on use, an indication of swelling on use or characteristic callosities.

The Board also finds that no other diagnostic code provides a basis for any higher rating for the bilateral pes planus with left foot heel spur prior to May 22, 2015. There were no medical findings of pes cavus or malunion or nonunion of the tarsal or metatarsal bones which would warrant evaluation of the disability under Diagnostic Code 5278 or Diagnostic 5283.  Further, while the disability could, conceivably, be rated as a residual of a foot injury under Diagnostic Code 5284, here, the demonstrated level of disability of the either foot is consistent with an overall moderate foot disability for which a 10 percent rating is assigned; hence, a higher rating under that diagnostic code is not warranted.  There also is no suggestion of any loss of use of the foot, so as to warrant a maximum, 40 percent rating for foot disability).  See 38 C.F.R. § 4.71a. 

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with reach and overhead activities. 3 8 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. The Board has applied the principles of in 38 C.F.R. § 4.40 and DeLuca to account for loss of function due to pain.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of this Veteran's functional loss. 

Furthermore, for the period beginning on May 22, 2015, the Board finds that a rating in excess of 50 percent is not warranted.  The only applicable diagnostic code that allows for a higher rating for foot disorders is Diagnostic Code 5284 for severe foot injuries.  Nevertheless, the Board finds that a higher rating is not warranted for either foot.  The most recent May 2015 VA examiner clearly found only moderate functional impairment.  In other words, the VA examiner did not characterize the Veteran's bilateral foot disability as "severe" or find such severe functional impairment to warrant a higher rating under this code.  Moreover, a higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  The Veteran still has had use of both feet as he has been able to leave the home, remained able to live independently, was not bed ridden or wheelchair bound and has not lost the use of either foot.  As such, the Board finds that the current severity of the Veteran's disability is adequately contemplated in the current 50 percent rating.

In evaluating the Veteran's bilateral pes planus with left heel spur, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for bilateral pes planus with left foot heel spur. 

Additionally, the Board finds that at no pertinent point has the Veteran's bilateral pes planus with left foot heel spur been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2010 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate bilateral pes planus with left foot heel spur at any pertinent point. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional orthopedic impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran reported that he was working as a defense contractor in a November 2011 VA treatment note.  As there is no evidence or argument that the Veteran has been actually or effectively rendered unable to obtain or retain gainful employment due to his service-connected bilateral pes planus with left heel spur, consideration of a TDIU in connection with the increased rating claim on appeal is not warranted. 

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, rating for bilateral pes planus with left foot heel spur for the period from March 1, 2009 through May 21, 2015 is warranted, but that no rating higher before or since May 22, 2009 is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 10 percent rating, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to May 22, 2015 or in excess of 50 percent from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990). 


ORDER

An initial rating of 10 percent for bilateral pes planus with left foot heel spur, from March 1, 2009 through May 21, 2015, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 50 percent for bilateral pes planus with left foot heel spur, from May 22, 2015, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


